DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1, 2 and 13 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objectives
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 214 in FIG. 2 is not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 418 in paragraph [00156] is not disclosed in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objectives
The disclosure is objected to because of the following informalities: Paragraph [00157] recites “application112”, but it is recommended that the phrase recites “application 112”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 13 recites a system claim. The system should contain elements forming components of the system, and the language of the claim should indicate how the elements function together. However, it is unclear in claim 13 if the system claim is hardware, software, or both. While the claim recites a “processing unit”, the processing unit is not defined in the specification as being hardware. Paragraph [0084] recites “The processing unit 202 may be a single computer processing device (e.g. a central processing unit, graphics processing unit, or other computational device), or may include a plurality of computer processing devices”. However, the recitation does not limit the processing unit as being hardware only, as the language leaves the recitation open to being software, and the examples provided does not limit the processing unit as being hardware only. In addition, the claim recites a “non-transient computer-readable storage medium instructions”. This only describes the type of instructions executed, but does not provide any hardware to the system, and the phrase “non-transient” does not provide a limit on the medium (in this case, medium instructions) as being hardware. According to the current guidance, a system that qualifies as a patent eligible system under 35 U.S.C. 101 cannot consist only of software per se. If the system consists only of software per se, the system is not patent eligible under 35 U.S.C. 101. Because the instant claims comprises software per se, the claims are held as being non-statutory under 35 U.S.C. 101.

Dependent claims 14 - 20 are rejected due to dependency on inherited claim deficiencies.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alford et al (U.S. PG Pub 2013/0080950 A1), hereinafter “Alford”.

As per claim 1, Alford discloses:
a computer implemented method for automatically grouping a plurality of design elements on a page
(Alford, paragraph [0004] discloses moving graphical elements towards each other with regards to comparable attributes (or attributes being alike.)

the method comprising receiving a request to automatically group the design elements (Alford, paragraph [0004] discloses an automatic organizer with regards to the graphical elements on a user interface, with paragraph [0026] adding a range of values for the relationship between graphical elements generated automatically.)

generating two or more sets of groups, each set of groups including one or more groups info which all of the plurality of design elements are grouped, each group including one or more of the design elements (Alford, paragraphs [0020] - [0021] discloses graphical elements represented by icons, and the icons are moved or aggregated by the organizer of a system to different positions based on the groups of icons being similar.)

calculating set cohesion metrics for at least two of the sets of groups, the set cohesion metric calculated for a given set of groups being based on spatial positions of the one or more groups that are included in the given set of groups and providing a measure of how well the given set of groups has grouped the design elements on the page (Alford, paragraph [0026] discloses degree of similarity generated based on how identical the elements are with each other, with paragraph [0027] adding the position of the graphical elements determined by an aggregator and are moved to similar graphical elements based on the degree of similarity exceeding a threshold or not.)

determining, based on the set of cohesion metrics, a final set of groups (Alford, paragraph [0037] discloses the aggregator moving icons towards other icons that have found to be similar to obtain a final position for the icons, as shown in FIG. 3.)

grouping the design elements according to the one or more groups defined by the final set of groups (Alford, paragraph [0034] - [0037] includes the final position for the icons to be moved in paragraph [0037], with FIG. 3 (par. [0034] providing a block diagram depicting the movement of the icons representing graphical elements and how they are moved based on the previously determined similarity between the graphical elements, showing the final position (bottom box) of the previously dispersed elements (top box).)

As per claim 13, Alford discloses:
a computer processing system comprising: a processing unit (Alford, paragraph [0018] discloses a processing device executing instructions.)

a communication interface (Alford, paragraph [0018] discloses a network used to connect computer systems.)

a non-transient computer-readable storage medium instructions, which when executed by the processing unit (Alford, paragraph [0051] discloses a computer usable storage medium to store computer-readable program for execution on a computer.)

cause the processing unit to receive a request to automatically group a plurality of design element on a page (Alford, paragraph [0004] discloses an automatic organizer with regards to the graphical elements on a user interface, with paragraph [0026] adding a range of values for the relationship between graphical elements generated automatically.)

generate two or more sets of groups, each set of groups including one or more groups svc which all of the plurality of design elements are grouped, each group including one or more of the design elements (Alford, paragraphs [0020] - [0021] discloses graphical elements represented by icons, and the icons are moved or aggregated by the organizer of a system to different positions based on the groups of icons being similar.)

calculate set cohesion metrics for at least two of the sets of groups, the set cohesion metric calculated for a given set of groups being based on spatial positions of the one or more groups that are included in the given set of groups and providing a measure of how well the given set of groups has grouped the design elements on the page  (Alford, paragraph [0026] discloses degree of similarity generated based on how identical the elements are with each other, with paragraph [0027] adding the position of the graphical elements determined by an aggregator and are moved to similar graphical elements based on the degree of similarity exceeding a threshold or not.)

determine, based on the set cohesion metrics, a final set of groups (Alford, paragraph [0037] discloses the aggregator moving icons towards other icons that have found to be similar to obtain a final position for the icons, as shown in FIG. 3.)

group the design elements according to the one or more groups defined by the final set of groups (Alford, paragraph [0034] - [0037] includes the final position for the icons to be moved in paragraph [0037], with FIG. 3 (par. [0034] providing a block diagram depicting the movement of the icons representing graphical elements and how they are moved based on the previously determined similarity between the graphical elements, showing the final position (bottom box) of the previously dispersed elements (top box).)

For claim 2: The prior art of Alford discloses claim 2: The method of claim 1, wherein:
generating the two or more sets of groups comprises generating an initial set of groups, the initial set of groups comprising a single group including all design elements (Alford, paragraph [0027] discloses a forest set of graphical elements moved based on the degree of similarity, as the positions of each are identified and one graphical element, with paragraph [0028] adding a step of pairs of graphical elements moved together based on their similarity, to obtain a grouping.)

As per claims 14, note the rejections of claim 2 above. The instant claims 10 and 18 recite substantially the same limitations as the above rejected claim 2, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 3 - 12 and 15 - 20 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Alford et al (U.S. PG Pub 2013/0080950 A1) discloses graphical elements moved towards other graphical elements based on the similarity found between the elements, including attributes, in which the degree of similarity exceeding a threshold or not, with Sehgal et al. (U.S. PG Pub 2019/0095557 A1) adds grouping of object collections using common attributes in a database.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 3 and 15, wherein a new group of design elements are obtained based on two or more sets of groups used to generate additional sets of groups, which includes analysis performed on an existing set of groups and target groups obtained from the analysis of the existing set of groups with regards to design elements, a non-target group and a modified target group from the target of existing set of groups of design elements generated, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Dependent claims 4 - 12 and 16 - 20 are allowable under 35 U.S.C. 103 for depending from claims 3 and 15, allowable base claims under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
November 17, 2022